1256DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicant's response and amendment of 11/15/2022 are acknowledged.  Claims 1 and 10 have been amended.
Claim Status
 3.      Claims 1, 5-8, and 10 are pending and under consideration. Claims 1 and 10 have been amended.  Claims 2, 3, 4, and 9 have been canceled by previous amendments.
Claim Objections Withdrawn
4.      Objection of claims 1 and 10 made in paragraph 9 of the office action mailed 5/16/2022 is withdrawn in view of applicant's response and amendment of 11/15/2022.

Rejections Maintained
Claim Rejections - 35 USC § 102
5.	Rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Berkes et al. (WO2012/118535 A1, 7 September 2012) Art of record, is maintained. 
The rejection was as stated below:
         The claims are drawn to:
Claim 1. A pharmaceutical composition comprising at least one biofilm inhibiting compound provided at a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin; and a balanced salt solution; wherein the at least one biofilm inhibiting compound is selected from the group consisting of cytochalasin D, genistein, SAR 1118, fibronectin, delmopinol, Staphylococcus. aureus Clf40 (N1 N2N3), S. aureus Clf41 (N2N3), S. epidermidis SdrG (N1 N2N3), S. epidermidis SdrG (AA 50-597), S. epidermidis SdrG (N2N3), thymosin B4,  xylitol, mangainin | covalently linked to Il-mercapto undecanoic acid and 6- mercaptohexanol in 1:3 ratio, Fraction 7 from Terminalia chebula, and combinations thereof.
        Clam 1 is drawn to compositions comprising a component which is capable of disrupting a biofilm or dispersing a biofilm.  The recitation "disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin" is merely an intended use of said composition. Thus, any composition comprising said component capable to disrupt or disperse a biofilm reads on the instant claims. 
         Berkes et al. teach pharmaceutical compositions comprising at least one biofilm inhibiting compound (abstract; claims specially claims 8, 17-18 and 27, specification, page 10 ,lines 15-32, page 12, lines 17-26; page 15, lines 18-20; page 18, lines 10-21; page 19, lines 21-27; page 22, lines 6-7; page 24, line 16 to page 25, line 4; page 31, line 20 to page 35, line 9). Berkes et al. teach eye disease and eyelid compositions comprising  xylitol, PBS as a balanced salt solution and Staphylococcus aureus and S. epidermidis (see above). 
Therefore Berkes et al., disclose the rejected composition.

Applicant’s Arguments
6.     Applicant's arguments filed 11/15/2022  have been fully considered but they are not persuasive. Applicant argues:
In rejecting claim 1 as anticipated by Berkes, the Examiner declines to provide any weight to the recitation “disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin,” stating that this recitation is merely an intended use of the composition.
Applicant disagrees. Applicant notes that the full limitation in claim 1 reads as follows: “at least one biofilm inhibiting compound provided at a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin.” Rather than being directed to an intended use of the composition, this is instead a statement of the amount of dose required by the claim (an amount that is sufficient to disrupt or disperse a biofilm on the eyelid margin). Thus, Applicant submits that this limitation should be considered, and submits that Berkes does not teach such a dose. As Berkes does not teach a dose in an amount to disrupt or disperse a biofilm on an eyelid margin, Applicant submits that Berkes cannot anticipate claim 1 as presently written.
Office Response
7.     Applicant's arguments filed 11/15/2022   have been fully considered but they are not persuasive. 
        In response to applicant’s arguments in regard to the fact that the full limitation in claim 1 reads as follows: “at least one biofilm inhibiting compound provided at a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin. It is this office position that the rejection has addressed the claimed limitation. Applicant’s attention is directed to the rejection which mentions the relevant sections of the reference. Such as “ Berkes et al. teach pharmaceutical compositions comprising at least one biofilm inhibiting compound (abstract; claims specially claims 8, 17-18 and 27, specification, page 10 ,lines 15-32, page 12, lines 17-26; page 15, lines 18-20; page 18, lines 10-21; page 19, lines 21-27; page 22, lines 6-7; page 24, line 16 to page 25, line 4; page 31, line 20 to page 35, line 9). Berkes et al. teach eye disease and eyelid compositions comprising  xylitol, PBS as a balanced salt solution and Staphylococcus aureus and S. epidermidis (see above). “
        Pages 11-13 recite “It would also be desirable for a treatment to be applied directly to the areas affected by pathogenic biofilms, including surfaces such as human mucosa and keratinized and non-keratinized epithelium. Such topical administration techniques would circumvent systemic toxicity, since they are by definition administered via localized (skin medicament, nasal spray, oral inhaler or nebulizer, ocular drop, oral troche, et cetera) delivery systems. Page 12.  “ In the area of ocular and adnexal tissue application, the compositions of the current invention can be used for the treatment of underlying inflammatory processes associated with dry eye syndrome. The sequelae of pathogenic biofilms on or near the ocular surface can result in chronic ocular low-grade inflammatory conditions, including dry eye syndrome. The subject invention provides compositions for treating the symptoms and the causes of dry eye syndrome. Specifically, these compositions inhibit pathogenic biofilm growth and bring about an overall anti-inflammatory effect on the ocular/adnexal surface. Such topical treatment of the ocular and adjoining surfaces improves the homeostasis between pathogenic and beneficial microflora of the ocular-adnexal area. Rebalancing or adjusting pathogenic versus nonpathogenic or even beneficial organisms improves symptoms of chronically dry. irritated, red or inflamed eyes. Such an improvement can be brought about by an embodiment of the invention comprising a topically applied mixture of live or dead micro-organisms, and/or their extracts. Additionally, other compounds such as L-theanine, Vitamin D3, prebiotic polysaccharides, and the marine organism Spirulina can be used according to the subject invention to treat conditions associated with pathological biofilm. See page 13.
In response to applicant's argument that the compound has the ability to inhibit and provided at a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
         Therefore, the rejection and the reference address the full limitation in claim 1 reads as follows: “at least one biofilm inhibiting compound provided at a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin.
Rejections Maintained
Claim Rejections - 35 USC § 103
8.       Rejection of claims 1, 5-8, and 10 under 35 U.S.C. 103 as being unpatentable over Berkes et al. (WO2012/118535 A1, 7 September 2012) in view of Patti et al. (U.S. Pat. No. 6,979,446 B2, 27 December 2005), is maintained. The rejection is as stated below: 
       The claims are drawn to:
Claim 5.   A method of inhibiting a biofilm on the eyelid margin of a subject
comprising administering to the eyelid margin of the subject a dose of at least one
biofilm inhibiting compound in a dose sufficient to disrupt a biofilm on the eyelid margin
or to disperse a biofilm already formed on the eyelid margin.
Claim 6.    The method of claim 5, wherein the at least one biofilm inhibiting
compound is selected from a protein, protein fragment, an antibody, and a small
molecule.
Claim 7.  The method of claim 5, wherein the at least one biofilm inhibiting
compound binds to an adhesin protein.
Claim 8.    The method of claim 5, wherein the at least one biofilm inhibiting
compound binds to a receptor for an adhesin protein.
Claim 10.  The method of claim 5, wherein the at least one biofilm inhibiting
compound is selected from the group consisting of cytochalasin D, genistein, SAR
1118, fibronectin, delmopinol, S. aureus Clf40 (N1 N2N3), S. aureus Clf41 (N2N38), S.
epidermidis SdrG (N1 N2N3), S. epidermidis SdrG (AA 50-597), S. epidermidis SdrG -3.-(N2N3), thymosin 84, lactoferrin, xylitol, mangainin | covalently linked to Il-mercapto undecanoic acid and 6-mercaptohexanol in 1:3 ratio, Fraction 7 from Terminalia chebula, and combinations thereof. 
        Berkes et al. teach a method inhibiting a biofilm on the eyelid margin of a subject
comprising administering to the eyelid margin of the subject a dose of at least one
biofilm inhibiting compound in a dose sufficient to disrupt a biofilm (see abstract).         Berkes et al. teach a method and a pharmaceutical composition comprising at least one biofilm inhibiting compound (abstract; page 12, lines 17-26; page 15, lines 18-20; page 18, lines 10-21; page 19, lines 21-27; page 22, lines 6-7; page 24, line 16 to page 25, line 4; page 31, line 20 to page 35, line 9). Berkes et al. teach eye disease and eyelid compositions comprising xylitol, PBS as a balanced salt solution and Staphylococcus aureus and epidermidis (see above). Berkes et al. do not teach antibodies or proteins as inhibiting biofilm compounds. 
    Patti et al. teach a method inhibiting a biofilm on a subject comprising administering to the subject a dose of at least one biofilm inhibiting compound in a dose sufficient to disrupt a biofilm (see abstract and claims).  Patti et al. teach a compound (antibody to clumping factor A). (Abstract; col. 1, line 15 to col. 2, line 62). Patti et al. teach Medical devices or polymeric biomaterials to be coated with the antibodies, proteins and active fragments described herein include, hard and soft contact lenses, intraocular lens implants (anterior chamber or posterior chamber), other implants such as corneal inlays. For topical administration, the composition is formulated in the form of an ointment, cream, gel, lotion, drops such as eye drops.  Monoclonal antibodies to the ClfA protein and method of use in treating or preventing infections (see title and abstract). Patti et al. teach that adherent bacteria often produce a biofilm and quickly become more resistant to the killing effect of most antibiotics (para 0003). Patti et al. teach compositions such as eye drop (see para 0040). Patti et al. teach antibodies to both Staphylococcus aureus and S. epidermidis (see claims, para 0037, 0079, 0080 table 4 and example 1). Patti et al. teach a compound (antibody to clumping factor A). (Abstract; col. 1, line 15 to col. 2, line 62).  Patti et al. also teach a composition comprising said antibody to clumping factor A and a balanced salt solution, i.e., PBS. (see para 0027-0031). Patti et al. also teach N2N3 (para 0037), SdrG (para 0080, table 5), Clf40 (abst, claims,2, 21, 22, 25, para 0007-0009, 0012, 0037). Patti et al. teach limitations of claim 6 (antibody and protein) see abstract.  Patti et al. teach limitations of claims 7 and 8 (an adhesin protein), it is well known that clamping factor (Clf A and Clf 40) of Staphylococcus aureus is assisting of adhesion of said protein to the cell, therefore an adhesin, 
        In this case, it would be prima facie obvious at the time the invention was made to combine the teaching of the references to obtain the instant invention. Berkes et al. teach a method inhibiting a biofilm on the eyelid margin of a subject
comprising administering to the eyelid margin of the subject a dose of at least one
biofilm inhibiting compound in a dose sufficient to disrupt a biofilm; while Patti et al. teach monoclonal antibodies to the ClfA protein and method of use in treating or preventing biofilm infections. Moreover, Patti et al., teach a method of inhibiting a biofilm on the eyelid margin of a subject comprising administering to the eyelid margin of the subject a dose of at least one biofilm inhibiting compound such as clumping factor A in a balanced salt solution, N2N3, SdrG and/or Clf40 in a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin. Patti et al., teach administering to the eyelid margin using eye drops. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different compositions already known to treat biofilm infections; thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 



Applicant’s Arguments
9.     Applicant's arguments filed 11/15/2022   have been fully considered but they are not persuasive. Applicant argues: 
Of rejected claims 1, 5-8, and 10, only claims 1 and 5 are independent. Claim 1 is a composition claim, and claim 5 is a method claim. As noted above, independent claim 1 includes a limitation directed to the amount of dose of the composition — that amount being a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin. And claim 5 recited a method including a step of “administering to the eyelid margin of the subject a dose of at least one biofilm inhibiting compound in a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin.”
     In the Office Action, the Examiner states that Berkes teaches inhibiting biofilm on an eyelid margin, and teaches administering a biofilm inhibiting compound to the eyelid margin. The Examiner specifically cited to the Abstract of Berkes as teaching this [“Berkes et al. teach a method of inhibiting a biofilm on the eyelid margin of a subject comprising administering to the eyelid margin of the subject dose of at least one  
biofilm inhibiting compound in a dose sufficient to disrupt a biofilm (see abstract).” — Office Action, pg. 5].
        Applicant disagrees that this is taught by Berkes. The Abstract of Berkes reads as follows: “The subject invention provides materials and methods that effectively support innate immunity and/or disperse pathogenic biofilms using readily available, nontoxic, natural substances, while supporting restoration of normal microbiotic homeostasis. In one embodiment, the subject invention provides anti-biofilm compositions comprising one or more probiotic organisms, anti-microbial honey, and other ingredients such as prebiotic compounds, other hive products, green tea derivatives, other plant derivatives, and vitamin D3.” (Berkes — Abstract)
        As can be seen, nowhere does the Abstract of Berkes teach or suggest a method of inhibiting a biofilm on the eyelid margin, or administering to the eyelid margin of the subject dose of at least one biofilm inhibiting compound, or a dose sufficient to disrupt a biofilm. And Patti is only used by the Examiner for teaching the use of an antibody to clumping factor A. Applicant thus submits that no combination of Berkes and Patti teaches or suggests a method of inhibiting a biofilm on the eyelid margin, or administering to the eyelid margin of the subject dose of at least one biofilm inhibiting compound, or a dose sufficient to disrupt a biofilm. And so, Applicant asserts that neither claim 1 nor claim 5 can be rendered obvious by combination of Berkes and Paitti (and thus neither can dependent claims 6-8 and 10).
        In view of the above, Applicant respectfully requests a withdrawal of the rejection of claims 1, 5-8, and 10 under 35 U.S.C. § 103 as being unpatentable.

Office Response
10.     Applicant's arguments filed 11/15/2022   have been fully considered but they are not persuasive. 
     In response to applicant’s arguments in regard to the fact that the full limitation in claim 1 reads as follows: “at least one biofilm inhibiting compound provided at a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin, applicant only recite the abstract Berkes et al. and miss to argue all the other relevant sections of the reference.
       In response to applicant’s arguments in regard to the fact that the full limitation in claim 1 reads as follows: “at least one biofilm inhibiting compound provided at a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin. It is this office position that the rejection has addressed the claimed limitation. Applicant’s attention is directed to the rejection which mentions the relevant sections of the reference. Such as “Berkes et al. teach pharmaceutical compositions comprising at least one biofilm inhibiting compound (abstract; claims specially claims 8, 17-18 and 27, specification, page 10, lines 15-32, page 12, lines 17-26; page 15, lines 18-20; page 18, lines 10-21; page 19, lines 21-27; page 22, lines 6-7; page 24, line 16 to page 25, line 4; page 31, line 20 to page 35, line 9). Berkes et al. teach eye disease and eyelid compositions comprising xylitol, PBS as a balanced salt solution and Staphylococcus aureus and S. epidermidis (see above). “
        Pages 11-13 recite “It would also be desirable for a treatment to be applied directly to the areas affected by pathogenic biofilms, including surfaces such as human mucosa and keratinized and non-keratinized epithelium. Such topical administration techniques would circumvent systemic toxicity, since they are by definition administered via localized ocular drop delivery systems. Page 12.  “In the area of ocular and adnexal tissue application, the compositions of the current invention can be used for the treatment of underlying inflammatory processes associated with dry eye syndrome. The sequelae of pathogenic biofilms on or near the ocular surface can result in chronic ocular low-grade inflammatory conditions, including dry eye syndrome. The subject invention provides compositions for treating the symptoms and the causes of dry eye syndrome. Specifically, these compositions inhibit pathogenic biofilm growth and bring about an overall anti-inflammatory effect on the ocular/adnexal surface. Such topical treatment of the ocular and adjoining surfaces improves the homeostasis between pathogenic and beneficial microflora of the ocular-adnexal area. Rebalancing or adjusting pathogenic versus nonpathogenic or even beneficial organisms improves symptoms of chronically dry. irritated, red or inflamed eyes. Such an improvement can be brought about by an embodiment of the invention comprising a topically applied mixture of live or dead micro-organisms, and/or their extracts. Additionally, other compounds such as L-theanine, Vitamin D3, prebiotic polysaccharides, and the marine organism Spirulina can be used according to the subject invention to treat conditions associated with pathological biofilm. See page 13.
         Therefore, the rejection and the reference address the full limitation in claim 1 reads as follows: “at least one biofilm inhibiting compound provided at a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin. .  Finally, Berkes et al in view of Patti et al., clearly teach a method of inhibiting a biofilm on the eyelid margin of a subject comprising administering to the eyelid margin of the subject a dose of at least one biofilm inhibiting compound in a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin.


Conclusion
11.      No claims are allowed.
12.    THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thru-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        December 15, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645